People v Campbell (2016 NY Slip Op 08107)





People v Campbell


2016 NY Slip Op 08107


Decided on December 1, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 1, 2016

Tom, J.P., Acosta, Andrias, Moskowitz, Kahn, JJ.


2354 789/14 2636/13

[*1]The People of the State of New York, Respondent,
vJoyce Campbell, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Kate Mollison of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Noah J. Chamoy of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Troy K. Webber, J.), rendered September 12, 2014, convicting defendant, after a jury trial, of assault in the second degree, and sentencing her, as a second felony offender, to a term of four years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. The evidence supports the conclusion that defendant injured the victim intentionally and without justification.
Defendant's challenges to her indictment on additional charges after a mistrial, to the court's admonitions to defendant during her testimony, to the court's charge, and to the court's handling of a note from the deliberating jury all require preservation, and we decline to review any of these unpreserved claims in the interest of justice. As an alternative holding, we find that defendant was not prejudiced by any alleged errors, and that there is no basis for reversal. We have considered and rejected defendant's ineffective assistance of counsel claim (see People v Benevento, 91 NY2d 708, 713-714 [1998]; Strickland v Washington, 466 U.S. 668 [1984]), and we do not find that any lack of preservation may be excused on the ground of ineffective assistance.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 1, 2016
CLERK